department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date date date contact person identification_number contact number employer_identification_number form required to be filed tax years vil dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final since you do not qualify for exemption as an organization described in code sec_501 donors inay not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions the instructions in notice further action if you disagree with our proposed deletions you should follow if you agree with our deletions you do not need to take any in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements letter cg catalog number 47632s if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions about your sincerely holly o paz director exempt_organizations rulings and agreements enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter letter cg catalog number 47632s department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date date contact person identification_number contact number fax number employer_identification_number uil legend founder director b date c state d e related_organization f g city state h web site related_organization dear we have considered your application_for recognition of exemption from federal_income_tax based on the information provided we have under internal_revenue_code sec_501 concluded that you do not qualify for exemption under code sec_501 the basis for our conclusion is set forth below issues do your net_earnings inure to the benefit of insiders thus precluding exemption under sec_501 of the code yes for the reasons stated below do your operations serve the private benefit of for-profit enterprises which would preclude exemption under sec_501 of the code yes for the reasons stated below have you failed exclusively for an exempt_purpose under sec_501 of the code yes for the reasons stated below to demonstrate that you meet the operational_test by operating letter cg catalog number 47630w do you qualify for tax exemption under sec_501 of the code no for the reasons stated below facts you were incorporated by d on b as a non-profit corporation under c law will be located in downtown g your headquarters d your founder sole incorporator and president indicates he has worked on forming a number of non-profit organizations d named twelve other entities he has formed most of these entities have not received tax-exempt status d states one entity e which was described as the parent was denied exemption and is now a for-profit entity two others are also for-profit organizations all these entities use the same website d has created the website also is referred to as e in addition to describing you the website e describes a variety of entities including a tax consulting service a radio talk show devoted to tax discussion a healthcare consulting service a government watchdog organization and an organization soliciting funds for a particular disease most of d’s ideas involved gaining some referrals from the internal_revenue_service friends and even some d dreamed up d indicates he is a former irs employee and stated his former irs manager challenged him to take a free and necessary service performed for the taxpayer and turn it into a profitable business purposes stated in bylaws e e e e e e e e to provide a means for initially non-profits and other government run operations to figure out which public sector jobs can be changed to private sector operations to provide educational programs and support for many of these organizations to avoid getting themselves in these positions to provide access to professional and personal resource tocreate more opportunities and decrease debt burdens to provide a network of feedback on issues of concern to users and the board_of directors to provide a readily accessible mechanism for regional program development to privatize what government does and do a better job costing less in tax dollars to even potentially provide government another way to finance the current health care crisis d has stated that the same bylaws were used for other entities he created governance you have five board members one of which is d your board members were selected by d because d has known them for a couple of years initially d was the only member of your governing body and your application stated right now there is only one person who is in the position to be making all the decisions d recruited four additional members described the individuals as neighbors and indicated he worked with one at another place of employment when resumes of the board members were requested only were reluctantly supplied you provided no other indication of involvement of the new board members in your operation letter cg catalog number 47630w project a significant income expenses you plan to raise funds through grants donations and fundraising your projected annual income for your first year was more than dollar_figure your second year more than dollar_figure and your third year more than dollar_figure a substantial part of your revenue will be in the form of grants you have recruited a grant writer to help raise funds you plan to hire a minimum of employees you submitted position descriptions for your various employees which were obtained from other organizations your largest expense is salaries and wages nevertheless you profit each year when asked about your financial statements specifically the excess revenues over expenses you stated the figures are all estimates and were very similar as those when you applied for’ exemption for another entity when asked about expenses for the benefit of members d indicated as an example fees paid for d's attendance indicated information may have been confused with information that should have been associated with the application of another organization you indicated referrals would be a source of funding but you did not provide a clear explanation of this when requested you will accept donor advice as to how donated funds are spent you stated that the donor will not exercise significant control_over his her donations however things may change as time goes on you will operate a website providing information to the public regarding your projects statements networking explaining financial events your at in d_ activities you will conduct research to take services currently provided by the government and turn them into for-profit businesses in the private sector or promote the establishment of independent non-profit organizations to provide them you will engage in these activities once your application is approved your activities will be done either based on referrals or what your research team has dreamed up the ideas will then be transferred over to a team to determine if the idea is possible by analyzing what a new service that would take on this hypothetical firm would demand the goal is to create more private sector jobs and decrease the burdens on taxpayers you plan to offer a public services scholarship to students pursuing a career in public services as well as a small_business scholarship to transform aspiring student entrepreneurs into founders you estimate of your time will be fundraising and the remaining devoted to administrative work and day to day activities in tapes music literature artworks choreography scientific discoveries or a number of activities you will publish own or have you indicated that you would engage in rights other intellectual_property the only publishing thus far has been on e website you will have written contracts for individuals or organizations to raise funds for you however none have been completed you will fundraise for other organizations you will maintain separate_accounts for contributors you will provide goods or services to individuals or organizations and may make grants to organizations you will not limit the provisions of goods or services to any specific individual or group this includes not limiting the goods or services to a family_member or an individual with a business relationship you will make contributions to other organizations including those created by d and discussed on the website e you will provide scholarships its acceptance of terms and conditions that it e the website states in a collection of online resources including ads forums and various e-mails according to the website you were initially designed as a multi-medium to back up the web site and work with the radio talk show your goal is to research the findings of similar organizations to see which can be turned into profitable ventures e is also a for-profit entity that is also operated by d you are designed to continue where e had started by educating its audiences on the importance of reporting every is letter cg catalog number 47630w source_of_income ethically you share a website h with e the for-profit entity your program will be based on a process the process begins with a suggestion received from the public or through your own research then the suggestion is evaluated as to what is needed to turn the public service into a taxable entity evaluation is performed utilizing research by your staff as well as research publicly available performed by others the final stage will be spinning off the entrepreneurship into the private sector you anticipate that the spin-off businesses will be similar to those created by colleges and universities additional information on your application_for exemption was requested five times your responses did not include the requested detailed information regarding your activities and operations your descriptions were consistently vague you continually stated that your activities would begin once your application_for exemption was approved also when you did provide yes or no responses you followed by stating that things may change as time goes on your employee job descriptions and bylaws were only examples from other organizations regarding your budgets you stated that the figures you are using are all guesses and you assume there will be disbursements in the future you provided an example of your plans by citing the success of for-profit package delivery services as alternatives to the united_states postal service in describing the radio talk show you explained it will air discussions between taxpayers and irs contact representatives by broadcasting these conversations the listening audience would grow in size d later stated he was forced to change it to where there would be actors instead of actual phone calls conducted by irs contact reps and taxpayers with respect to your scholarship program you stated that the decisions regarding number of grants awarded amount of grants procedures or how the program is administered should be done by a committee however no such committee exists you have not submitted any research or educational materials that will be used in your programs finally you continually referenced programs and activities that are conducted by other organizations with which d is involved law sec_501 of the code provides that an organization described in sec_501 shall be exempt from taxation sec_501 of the code provides that corporations may be exempted from tax if they are organized and operated exclusively for charitable or educational_purposes and no part of their net_earnings inures to the benefit of any private_shareholder_or_individual a -1 a section an organization is not exempt from tax merely because it is not organized and operated for profit in order to establish its exemption it is necessary that every such organization claiming exemption file an application form with the internal_revenue_service regulations income_tax regulations states that the of sec_1_501_a_-1 of the regulations states that an organization claiming exemption under sec_501 and described in any paragraph of sec_501 other than sec_501 shall file the form of application prescribed by the commissioner and shall include thereon such information as required by such form and the instructions issued thereto sec_1_501_c_3_-1 of the regulations provides that organization described in sec_501 an organization must be both organized in order to be exempt as an and letter cg catalog number 47630w operated exclusively for one or more of the purposes specified organization fails to meet either the organizational_test or the operational_test it is not exempt in such section if an sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities that accomplish one or more of such exempt purposes specified in sec_501 sec_1_501_c_3_-1 of the regulations provides that an organization is not organized and operated exclusively for charitable purposes unless it serves a public rather than a private interest to meet this requirement that it serve a public purpose an organization must establish that it is not organized or operated for the benefit of private interests sec_1_501_c_3_-1 of the regulations states that the term charitable is used in sec_501 of the code in its generally accepted legal sense the term includes but is not limited to activities such as relief of the poor and distressed or of the underprivileged advancement of education lessening the burdens of government and the promotion of social welfare promoting social welfare also includes lessening neighborhood tensions eliminating prejudice and discrimination defending human and civil rights secured_by law or combating community deterioration sec_1_501_c_3_-1 of the regulations provides that the term educational as used in sec_501 of the code relates to a the instruction or training of the individual for the purpose of improving or developing his capabilities or b the instruction of the public on subjects useful to the individual and beneficial to the community revrul_66_104 1966_1_cb_135 - a nonprofit organization which makes funds available to authors and editors for preparing teaching materials and writing textbooks and under the terms of the contract with the publisher receives royalties from sales of the published materials and then shares them with those individuals does not qualify for exemption from federal_income_tax as a charitable educational or literary organization under sec_501 c of the internal_revenue_code of although educational interests are served by the publication of better teaching materials the facts in this case show only an enterprise conducted in an essentially commercial manner in which all a monetary return accordingly it is held that the instant organization does not qualify for exemption from federal_income_tax as an organization described in sec_501 c of the code participants expect to receive the revrul_68_16 1968_1_cb_246 - a fund set up as an adjunct to a school of business administration that is exempt from federal_income_tax for the sole purpose of providing business students with instruction and experience in managing securities may be exempt from federal_income_tax under sec_501 of the internal_revenue_code of the fund is used by the students as an adjunct to their course of instruction to obtain knowledge and experience in security portfolio management thus the fund contributes to their education accordingly the organization is exempt from federal_income_tax under sec_501 of the code revrul_69_441 - by aiding low-income individuals and families who have financial problems and by providing without charge counseling and a means for the orderly discharge of letter cg catalog number 47630w indebtedness the organization is relieving the poor and distressed furthermore by providing the public with information on budgeting buying practices and the sound use of consumer credit the organization is instructing the public on subjects useful to the individual and beneficial to the community accordingly the organization is exempt from federal_income_tax under sec_501 of the code compare revrul_65_299 c b which holds that a nonprofit organization formed to advise counsel and assist individuals in solving their financial difficulties by budgeting their income and expenses and effecting an orderly program for the payment of their obligations qualifies for exemption from federal_income_tax under sec_501 of the code rather than under sec_501 in that case the organization was not engaged in any educational activities and the families or individuals eligible for assistance were not limited to those who were in need of such assistance as proper recipients of charity proc c rev b section dollar_figure provides that an organization seeking recognition of exemption under sec_501 must submit a completed form_1023 a substantially completed application including a letter application is one that includes a detailed narrative statement of proposed activities of contemplated expenditures description narrative and a c b proc rev section dollar_figure provides that exempt status may be recognized in advance of an organization's operations if the proposed activities are described in sufficient detail to permit a conclusion that the organization will clearly meet the particular requirements for exemption pursuant to the section of the internal_revenue_code under which exemption is claimed an organization must fully describe all of the activities in which it expects to engage including the standards criteria procedures or other means adopted or planned for carrying out the activities the anticipated sources of receipts and the nature of contemplated expenditures a mere restatement of exempt purposes or a statement that proposed activities will be in furtherance of such purposes will not satisfy this requirement 203_fsupp_126 e d s c found that use of a large part of a foundation’s funds for a scholarship grant to the son of a foundation trustee resulted in inurement of earnings awareness est’ programs involving training seminars lectures etc 71_tc_1067 described an organization engaged in activities relating to in areas of inttapersonal licensing arrangements with a for-profit corporation was held not to be exempt under sec_501 the court held that although the organization was educational in nature it served commercial purposes of the for-profit corporation and therefore was not operated exclusively for exempt purposes communication conducted under which were and john marshall law school and john ustc ct_cl described a private law school operated by two brothers the court found that a series of interest-free unsecured loans used by the brothers to purchase a home and furnish it scholarships for their children and other personal expenses including travel health spa membership and entertainment resulted in inurement to individuals university v marshall states united 82_tc_215 an organization was organized to provide education and charity but failed to provide sufficient details regarding its proposed operations letter cg catalog number 47630w the court held that it failed to prove that it would operate exclusively for exempt purposes under sec_501 of the code children for adoption in easter house v u s cl_ct affd 846_f2d_78 fed cir cert_denied 488_us_907 109_sct_257 102_led_246 the court found an organization that operated an adoption agency was not exempt under sec_501 of the code because a substantial purpose of the agency was a nonexempt commercial purpose the court concluded that the organization did not qualify for exemption under sec_501 because its primary activity was placing a commercial adoption agency the court rejected the organization's argument that the adoption services merely complemented the health related_services to unwed mothers and their children rather the organization's operation of an adoption service which in and of itself did not serve an exempt_purpose the organization's sole source of support was the fees it charged adoptive parents rather than contributions from the public the court also found that the organization competed with and accumulated substantial profits accordingly the court found that the business_purpose and not the advancement of educational and charitable activities purpose of plaintiff's adoption service is its primary goal and held the organization was not operated exclusively for purposes that described in sec_501 a manner indistinguishable from agencies engaged in health-related court found advertising substantial adoption for-profit services incident merely were that that the the of to salvation navy v commissioner tcmemo_2002_275 the tax_court found that one of the reasons why the organization did not qualify for exemption from federal_income_tax was because it could not prove that it was not organized to serve the private interests of its founder peoples prize v commissioner t c memo petitioner has for the most part provided only generalizations in response to repeated requests by respondent for more detail on prospective activities such generalizations do not satisfy us that petitioner qualifies for the exemption 70_fedclaims_782 noted exemption from a strictly interpreted matter of legislative grace and the federal_income_tax is not a right it burden rests with the applicant to prove that it is entitled to exempt status the organization failed to establish an administrative record that showed it was operated for exclusively exempt purposes the court found instead that it was part of a tax_avoidance scheme and primarily provided private benefits is application of law inurement sec_501 of the code provides that corporations may be exempted from tax if they are organized and operated exclusively for charitable or educational_purposes and no part of their net_earnings inures to the benefit of any private_shareholder_or_individual you do not meet the requirements of sec_501 or sec_1_501_c_3_-1 of the regulations because you have not established your operations will not inure to the benefit of your founder d you are similar to the organizations in charleston chair company v united_states and john marshall law school and john marshall university v united_states in that your operations will benefit d letter cg catalog number 47630w and d's for-profit enterprise the facts clearly show d substantially controls all operations and makes all decisions after several requests you submitted resumes for three board members however you provided no evidence anyone other than d was involved in your operations or d formed you as well as several other entities member benefit is described as decisions networking events d attends referrals are described as referrals d makes your primary method of attracting clients or marketing your products and services is through the e website which is owned by d’s for-profit company similar to the organization subject_to the ruling in salvation navy v commissioner you have not demonstrated that you were not organized to serve the private interests of your founder your purpose includes creating taxable entities and the examples you give include entities created by d further you state relatives and friends of board members may receive scholarships and or other_benefits private benefit you do not meet the requirements of sec_1_501_c_3_-1 of the regulations and you are similar to the organizations in est of hawaii v commissioner new dynamics foundation v united_states and easter house v u s because you have not demonstrated that you are organized and operated to serve a an insubstantial part of your operations will result in benefit to clients subscribers and businesses you form or assist you consistently stated your purpose is to privatize government services and create profitable businesses therefore your primary purpose is to promote the private interests of for-profit enterprises rather than a public interest interest more than rather than private public a failure to demonstrate an exempt_purpose - operational_test sec_501 of the code sets forth two main tests for an organization to be recognized as exempt as noted in sec_1_501_c_3_-1 of the regulations an organization must be both organized and operated exclusively for purposes described in sec_501 you did not submit information sufficient to conclude that you are organized and operated exclusively for charitable purposes as specified in sec_501 of the code in addition to showing that it is both organized and operated exclusively for one or more of the purposes described in sec_501 of the code to be exempt an organization must provide a substantially complete application as described in sec_1 a and a of the regulations is as noted in new dynamics foundation supra exemption from federal_income_tax is not a right it a strictly interpreted matter of legislative grace and the burden rests with the applicant to prove that it is entitled to exempt status your application did include some information required by the form_1023 and its instructions such as copies of bylaws and organizing document however your application did not meet the requirements of sec_1 a - a and a - a of the regulations your activity description did not include detailed information regarding your program despite several requests for specific information about your activities you have faileg to provide an adequate description you failed to provide complete information regarding your planned public service scholarship and instead stated many decisions would be made by committee you provided virtually no information regarding your plans to develop private sector businesses from current government provided services and failed to establish how privatizing government jobs you continually referenced activities conducted by other organizations or d in d’s individual capacity c purpose addition furthers section in a letter cg catalog number 47630w in fact another almost all you failed to distinguish your operations from other entities including related for-profit entities you repeatedly referred to the e website as a means of describing your activities the e website describes numerous entities many of which are for-profit your bylaws financial statements and other information was the same as information d used for other entities your response to our requests for information about your activities often discussed the activities of d's other the information was so intertwined one organization could not easily be entities distinguished from activities you describe are typically conducted by commercial businesses this includes the use of a website to market services and products assisting individuals in creating profitable businesses and the provision of consulting services similar to the organizations subject_to the rulings in est of hawaii v commissioner and easter house v u s your activities serve a substantial nonexempt commercial purpose also when you did provide some information you qualified the information by stating that things may change in the future simply stating that you plan to provide such programs is not sufficient to demonstrate how any of your programs will be operated your application does not satisfy the requirements to describe proposed activities in sufficient detail to permit a conclusion that the organization will clearly meet the particular requirements for exemption pursuant to the section of the internal_revenue_code under which exemption is claimed as specified in sec_1_501_a_-1 and sec_1_501_a_-1 of the regulations and sections dollar_figure and dollar_figure of revproc_2012_9 2012_1_cb_283 an organization must also satisfy the organizational and operational tests described in the regulations to qualify for recognition as an organization exempt from federal taxation in order to meet the organizational_test you must have a valid purpose clause that limits the organization's purposes to one or more exempt purposes and does not expressly empower the organization to engage otherwise than as an insubstantial part of its activities in activities that in themselves are not in furtherance of one or more exempt purposes you meet the organizational_test however you operate exclusively for charitable or educational_purposes as required by sec_1_501_c_3_-1 of the regulations an applicant must establish an administrative record showing that it operates primarily to accomplish an exempt_purpose s described in sec_501 of the code and that it is not organized or operated for the benefit of private interests provided enough information to demonstrate that have you not not currently conduct any activities you do you do not intend to commence your other operations until you are recognized as an exempt_organization the research and business development information submitted is not sufficient and includes multiple inconsistencies and references to other entities for example you described an educational program of educating the public about federal_income_tax rules and regulations however you later stated that the program is actually conducted by f you provided many position descriptions and a budget that you later stated were either guesses or obtained from other organizations as examples the service may recognize exempt status in advance of operations if an applicant describes its proposed operations in sufficient detail to permit a conclusion that will clearly meet the requirements for exemption in accordance with sec_501 of the code however as described in a statement that proposed activities will be in furtherance of such purposes will not satisfy this requirement la verdad v commissioner a mere restatement of exempt purposes or it letter cg catalog number 47630w your activities are not educational or charitable based on the information you provided you have failed to establish that your operations will be exclusively educational or charitable the regulations in sec_1_501_c_3_-1 define educational as the instruction or training of the individual for the purpose of improving or developing his capabilities or the instruction of the public on subjects useful to the individual and beneficial to the community you are distinguishable from the organizations in revrul_68_16 and revrul_69_441 because you are not conducting an educational program although you stated that you plan to conduct research and evaluate what is needed to turn a public service into a taxable entity you have not provided any evidence of an educational program other than provision for a proposed public service scholarship program your primary activity will be researching and evaluating existing government services for their potential as private sector businesses such an activity does not provide instruction or training for the purpose of improving or developing an individual's capabilities within the meaning of sec_1_501_c_3_-1 of the regulations nor do you provide any instruction of the public you do plan to offer a scholarship program for students pursuing a career in public service however the program has not been described in detail and it is not operational at this time unlike the organizations in revrul_68_16 supra and revrul_69_441 supra you do not offer programs that are structured primarily to improve an individual's understanding of their problems or their skills in solving them nor do you provide instructions to students you provided no evidence that your research will be published and made available to the public you are similar to the organization in revrul_66_104 supra in that you have not shown that you will not be operated in a commercial manner even if educational interests might possibly be served by the publication of your research results you have not published any research to date nor have you begun your scholarship program your plans to create for-profit entities to provide needed services to the public that are currently provided by governmental units are not educational you do not operate a substantive on-going educational program you did not explain your research methodology you did not clarify the writings and findings or explain exactly how you will use the information you did not define your role in privatizing jobs you indicated taxable entities would be created you do not dedicate any revenue to activities involving educational programs therefore you failed to establish that your research activities provide instruction or training useful to the individual and beneficial to the community within the meaning of sec_1_501_c_3_-1 of the regulations you provided no evidence that you intend to establish a method of publishing the results of your research thus your activities are not educational within the meaning of sec_501 your time and resources are devoted to researching the potential for converting existing government services into private for-profit entities the creation of for-profit entities to provide services that are currently the domain of a governmental_unit does not provide relief to the poor and distressed within the meaning of sec_1_501_c_3_-1 of the regulations or serve any other purpose recognized as charitable not only do your activities not further an exempt_purpose as recognized by statute or by case law they do further a substantial nonexempt commercial purpose conducting research regarding how to convert existing government services into profitable private companies and then spinning off’ the newly created entities does not further educational or charitable purposes rather you are operating like a commercial enterprise seeking to maximize profits not as a charitable or educational_organization seeking to serve the public while your budgets include money for a public service scholarship your primary activity is not educational or charitable your primary goal is the creation of for-profit letter cg catalog number 47630w entities therefore as stated in easter house v u s your business_purpose and not the advancement of educational and charitable purposes is your primary goal thus your activities are not charitable within the meaning of sec_501 you are similar to the organization in peoples prize v commissioner supra in response to repeated requests for more detail regarding your proposed activities either you failed to provide the requested information or the submitted information contradicted previously submitted information you failed to demonstrate that your activities are or will be conducted in a charitable or educational manner as required you have not submitted copies of any educational materials agendas curriculums schedule of classes or instructor information you simply stated that you will not begin offering most of your programs or develop solicitation marketing and educational materials until you are approved as tax-exempt more than an insubstantial part of your activities are in furtherance of a nonexempt purpose in contravention of sec_1_501_c_3_-1 of the regulations therefore you are not operated for an exempt_purpose conclusion based on the facts and applicable law you do not qualify for exemption under sec_501 of the code because you have not established your operations will not inure to the benefit of d more than an insubstantial part of your operations will result in private benefit to your clients subscribers and businesses you form or assist and you have not provided sufficient evidence to demonstrate that you are organized and operated exclusively for exempt purposes within the meaning of sec_501 of the code an organization that fails to provide a substantially completed application and fails to meet the organizational or operational tests described in the regulations is not exempt therefore you do not qualify for exemption under sec_501 to protest you you have the right to file a protest if you believe this determination is incorrect must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination if your statement does not provide a basis to reconsider our determination we will forward your case to our appeals_office you can find more information about the role of the appeals_office in publication exempt_organization appeal procedures for unagreed issues types of information that should be included in your appeal can be found on page publication these items include of - n w p a o the organization’s name address and employer_identification_number a statement that the organization wants to appeal the determination the date and symbols on the determination_letter a statement of facts supporting the organization’s position in any contested factual issue a statement outlining the law or other authority the organization is relying on and a statement as to whether a hearing is desired the statement of facts item must be declared true under penalties of perjury done by adding to the appeal the following signed declaration this may be letter cg catalog number 47630w under penalties of perjury declare that have examined the statement of facts presented in this appeal and in any accompanying schedules and statements and to the best of my knowledge and belief they are true correct and complete your appeal will be considered incomplete without this statement lf an organization's representative submits the appeal a substitute declaration must be included stating that the representative prepared the appeal and accompanying documents and whether the representative knows personally that the statements of facts contained in the appeal and accompanying documents are true and correct an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you during the appeal process if you want representation a proper power_of_attorney form_2848 power of during the appeal process you must file attorney and declaration of representative if you have not already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications a protest within days you will not be able to file if you do not file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to appeal as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 applicable address and any supporting documents to the mail to deliver to internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh letter cg catalog number 47630w you may fax your statement using the fax number shown in the heading of this letter if you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely holly o paz director exempt_organizations rulings and agreements enclosure publication letter cg catalog number 47630w
